                           United States District Court
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

ANDREA HOUSER,                                      §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §   Case No. 4:18-cv-00241-ALM-KPJ
                                                    §
CASTLE MONTESSORI SCHOOLS, INC.,                    §
                                                    §
        Defendant.                                  §

         MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the Report of the United States Magistrate Judge in this

action, this matter having been referred to the United States Magistrate Judge pursuant to 28

U.S.C. § 636. On May 2, 2019, the Report and Recommendation of the Magistrate Judge was

entered (the “Report”) (see Dkt. #27) recommending Defendant Castle Montessori Schools,

Inc.’s (“Defendant”) Motion for Partial Summary Judgment (Dkt. #19) be denied. See Dkt. #27

at 9.

        Defendant filed objections to the Report (the “Objections,” Dkt. #28) and Plaintiff

filed a Response (Dkt. #30). The Court has made a de novo review of the Objections and

is of the opinion that the findings and conclusions of the Magistrate Judge are correct and

the Objections are without merit as to the ultimate findings of the Magistrate Judge.    The

Court hereby adopts the findings and conclusions of the Magistrate Judge as the findings

and conclusions of the Court.

                                  I.     BACKGROUND

        This case arises out of Defendant’s termination of Plaintiff Andrea Houser.

Plaintiff was employed by Defendant, first as a preschool teacher and later in

a housekeeping/kitchen role. See Dkt. #1 at 2; Dkt. #19-1 at 3; Dkt. #25 at 1;
Dkt. #25-2 at 15, 19. Plaintiff alleges that after she was asked by Defendant to provide

information related to her medical         restrictions   and   disability,   she   provided   said

information, and was subsequently terminated. See Dkt. #25 at 1; Dkt. #25-2 at 15, 19.

Plaintiff further alleges she was terminated on the basis of her disability and that

Defendant refused to determine if a reasonable accommodation could be found. See Dkt.

#25 at 1–3. Defendant moved for summary judgment on the issues of: (1) whether Plaintiff’s

claim for back pay should be limited due to an offer of reinstatement extended by Defendant;

and (2) whether Plaintiff’s claims for back pay, front pay, and reinstatement should be

dismissed because Plaintiff has not applied for any teaching jobs since her termination. See

Dkt. #19.

                                     II.      DISCUSSION

       Reinstatement Offer

       The Magistrate Judge found a question of fact regarding whether either a substantive

reinstatement offer was tendered or Plaintiff acted unreasonably in rejecting the reinstatement

offer. See Dkt. #27 at 6–7. Defendant argues that the Court should find Plaintiff unreasonably

rejected an unconditional reinstatement offer as a matter of law. See Dkt. #28.

       Summary judgment is appropriate when, viewing the evidence and all justifiable

inferences in the light most favorable to the non-moving party, there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(c); Hunt v. Cromartie, 526 U.S. 541, 549 (1999). The appropriate inquiry is “whether the

evidence presents a sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251–52 (1986).


                                                2
       “If a defendant establishes that it made an unconditional offer for a substantially similar

position, then the plaintiff must present evidence that the refusal was reasonable.” See Mahoney

v. Ernst & Young LLP, 487 F. Supp. 2d 780, 785–86 (S.D. Tex. 2006) (citing Ford Motor Co

v. E.E.O.C., 458 U.S. 219, 241 (1982); Smith v. World Ins. Co., 38 F.3d 1456, 1465 (8th Cir.

1994)). Courts consider whether the totality of the circumstances would have allowed the jury

to reach the conclusion that it was objectively reasonable to reject an offer. See id. (noting that

courts have considered the length of time between termination and offers of reinstatement).

       In reviewing the evidence, the Court finds there is evidence from which a reasonable

juror could find that Plaintiff acted reasonably in denying Defendant’s offer of reinstatement.

The offer was made “more than one and [a] half years after [Plaintiff’s] termination[,]”Plaintiff

alleges that her experience “left a lasting, negative impact on [Plaintiff’s] life,” which has

impacted her “disabilities and ability to work as a teacher,” and Plaintiff believes that if she

were to be reinstated, her former supervisor, Varsha Patel (“Patel”), would continue to bully

and discriminate against her. See Dkt. #24 at 6–7; Dkt. #19-1 at 1–18. Defendant argues that

the Court should disregard the proffered reasons as “conclusory.” See Dkt. #28. However,

considering the totality of the circumstances, it is possible a jury could find that it was

objectively reasonable for Plaintiff to reject Defendant’s offer. Accordingly, the Court finds no

error in the Magistrate Judge’s determination and this objection is OVERRULED.

       Mitigation of Damages

       Defendant argues the Magistrate Judge erred in finding a fact question regarding

whether Plaintiff failed to mitigate damages. See Dkt. #28 at 5. A plaintiff suing for back pay

under the Americans with Disabilities Act has a duty to mitigate her damages with reasonable

diligence to obtain substantially equivalent employment. Migas v. Pearle Vision, Inc., 135 F.3d


                                                3
1041, 1045 (5th Cir. 1998). The “employer has the burden of proving failure to mitigate.”

Palasota v. Haggar Clothing, Co., 499 F.3d 474, 486 (5th Cir. 2007). Defendant can meet this

burden by demonstrating: (1) substantially equivalent work was available, and (2) Plaintiff did

not exercise reasonable diligence to obtain this work. Sellers v. Delgado Coll, 902 F.2d 1189,

1193 (5th Cir. 1990) (citation omitted).

       There is evidence Plaintiff applied, and was interviewed, for jobs, but that none of the

jobs for which Plaintiff applied were in Montessori education. See Dkt. #19 at 1–3; Dkt. #19-1

at 4. However, at the time of Plaintiff’s termination, Plaintiff was employed in a housekeeping

and kitchen role, rather than as a teacher for Defendant. See Dkt. #25 at 1; Dkt. #25-2 at 15, 19;

Dkt. #25-4 at 39. Defendant submitted evidence that for the period between six days and “over

one month ago” prior to the drafting of Patel’s declaration in January of 2019, there were jobs

available in Montessori education. See Dkt. #19-4; Dkt. #19-5. Moreover, there are limited facts

regarding the nature of the jobs for which Plaintiff applied.

       Defendant bears the burden to prove Plaintiff failed to mitigate damages. See Sellers,

902 F.2d at 1193. The Court cannot say that Defendant meets its burden as a matter of law to

establish both that substantially equivalent work was available and that Plaintiff did not exercise

reasonable diligence to obtain this work. Upon review, the Court finds no error in the Magistrate

Judge’s Report. Accordingly, this objection is OVERRULED.

                                      III.    CONCLUSION

       Upon review, the Objections (Dkt. #28) are OVERRULED.

       Defendant’s Motion for Partial Summary Judgment (Dkt. #19) is hereby DENIED.

This case shall proceed to trial.




                                                4
.




    IT IS SO ORDERED.

    SIGNED this 30th day of May, 2019.




                              ___________________________________
                              AMOS L. MAZZANT
                              UNITED STATES DISTRICT JUDGE




                                     5
